295 S.W.3d 904 (2009)
STATE of Missouri, Respondent,
v.
Curtis A. JOHNSON, Appellant.
No. WD 69721.
Missouri Court of Appeals, Western District.
November 3, 2009.
Laura Martin, Kansas City, MO, for Appellant.
Shaun Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Curtis A. Johnson Jr. appeals his convictions for first-degree assault, section 565.050, and armed criminal action, 571.015, after a jury trial. He contends the trial court abused its discretion in refusing to declare a mistrial after the State discussed a witness's testimony in its opening statement, but the witness refused to testify at trial.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).